23 F.3d 402
91 Ed. Law Rep. 465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In RE:  Harderison Edward MALLOY, Jr., Debtor.andU.S. DEPARTMENT OF HEALTH & HUMAN SERVICES, Plaintiff-Appellee,v.Harderison Edward MALLOY, Jr., Defendant-Appellant,andCOMMONWEALTH OF VIRGINIA, State Education Assistance Agency;United States Department of Education, a/k/aVirginia Commonwealth University;United States of America, Defendants.
No. 93-2020.
United States Court of Appeals, Fourth Circuit.
Argued:  April 13, 1994.Decided:  May 9, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert E. Payne, District Judge.  (CA-92-779, BK-92-2063)
ARGUED:  Allan Donald Zaleski, Weisberg & Zaleski, Norfolk, VA, for Appellant.
George Maralan Kelley, III, Assistant United States Attorney, Norfolk, VA, for Appellee.
ON BRIEF:  Helen F. Fahey, United States Attorney, Norfolk, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL, WILKINSON, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Harderison Edward Malloy, Jr.  (the Debtor) appeals the district court's decision reversing the bankruptcy court's finding that the Debtor's Health Education Assistance Loans (HEAL) were dischargeable.  This action arose when the Debtor petitioned for bankruptcy and alleged that his HEAL indebtedness was dischargeable pursuant to 42 U.S.C. Sec. 292f(g).  The bankruptcy court held that the HEAL indebtedness was dischargeable, concluding that a refusal to discharge such indebtedness would be unconscionable given the Debtor's poor academic performance in medical school and menial job history.  On appeal, the district court reversed the bankruptcy court, holding that the Debtor's HEAL indebtedness was not dischargeable primarily because the Debtor had sufficient future earnings potential such that denying the discharge would not be unconscionable.


2
Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated in that court's order.  In re:  Harderison Edward Malloy, Jr., No. 2:92cv779 (E.D. Va.  July 9, 1993).